UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS HEALTH CARE FUND Date of fiscal year end: 4/30 Date of reporting period: 1/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Health Care Fund January 31, 2009 (Unaudited) Common Stocks95.8% Shares Value ($) Biotechnology38.5% Acorda Therapeutics 19,730 a 483,977 Alexion Pharmaceuticals 11,810 a 435,435 Amgen 18,200 a 998,270 Amylin Pharmaceuticals 23,150 a,b 267,614 Biogen Idec 9,600 a 467,040 BioMarin Pharmaceutical 23,950 a,b 461,277 Celgene 15,050 a 796,898 Cephalon 8,270 a,b 638,279 CIGNA 8,550 148,428 Cougar Biotechnology 2,320 a 67,698 Genentech 7,675 a 623,517 Genzyme 9,270 a 638,888 Gilead Sciences 25,910 a 1,315,451 Illumina 10,130 a,b 277,157 Life Technologies 25,010 a 636,755 Medivation 6,450 a,b 120,938 Myriad Genetics 2,170 a,b 161,817 Onyx Pharmaceuticals 6,800 a,b 206,924 Qiagen 7,830 a 134,284 Regeneron Pharmaceuticals 10,180 a 177,946 Rigel Pharmaceuticals 7,190 a 50,258 United Therapeutics 1,410 a 95,810 Vertex Pharmaceuticals 21,120 a 698,016 Distributors1.3% Cardinal Health 3,370 126,881 McKesson 4,790 211,718 Managed Health Care3.0% Aetna 12,750 395,250 UnitedHealth Group 13,460 381,322 Medical Technology18.1% Abiomed 9,020 a 121,680 Baxter International 14,570 854,530 Becton, Dickinson & Co. 2,250 163,507 Boston Scientific 31,020 a 275,147 C.R. Bard 5,780 494,595 CardioNet 6,640 150,595 Covidien 23,710 909,041 Hologic 10,080 a 118,843 Masimo 9,223 a 256,123 NuVasive 10,290 a,b 384,229 St. Jude Medical 17,760 a 645,931 Zimmer Holdings 7,656 a 278,678 Pharmaceutical19.6% Abbott Laboratories 11,810 654,746 Allergan 3,060 116,647 AstraZeneca, ADR 3,150 121,369 Bayer, ADR 5,010 267,033 Bristol-Myers Squibb 23,630 505,918 Johnson & Johnson 2,180 125,764 Merck & Co. 19,460 555,583 Novartis, ADR 7,620 314,401 Pfizer 39,590 577,222 Roche Holding, ADR 6,020 211,362 Schering-Plough 22,220 390,183 Wyeth 27,960 1,201,441 Services8.9% Amedisys 5,790 a,b 238,722 CVS Caremark 32,189 865,240 DaVita 2,740 a 128,780 Express Scripts 4,690 a 252,134 Laboratory Corp. of America Holdings 1,950 a 115,440 Medco Health Solutions 5,520 a 248,014 Medicines 19,170 a 245,376 Psychiatric Solutions 7,320 a,b 190,320 Specialty Pharmaceuticals6.4% Auxilium Pharmaceuticals 14,050 a,b 429,368 Elan, ADR 20,790 a,b 150,312 Mylan 25,230 a 285,856 Shire, ADR 7,710 336,696 Teva Pharmaceutical Industries, ADR 10,350 b 429,008 Total Common Stocks (cost $24,568,299) Other Investment4.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,226,000) 1,226,000 c Investment of Cash Collateral for Securities Loaned10.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,690,824) 2,690,824 c Total Investments (cost $28,485,123) 111.0% Liabilities, Less Cash and Receivables (11.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $2,581,693 and the total market value of the collateral held by the fund is $2,690,824. c Investment in affiliated money market mutual fund. At January 31, 2009 , the aggregate cost of investment securities for income tax purposes was $28,485,123. Net unrealized appreciation on investments was $59,383 of which $1,624,966 related to appreciated investment securities and $1,565,583 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 28,066,111 0 Level 2 - Other Significant Observable Inputs 478,395 0 Level 3 - Significant Unobservable Inputs 0 0 Total 28,544,506 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
